Citation Nr: 0513673	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-34 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether the veteran is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code.



ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1983 to April 
1985 and from June 1988 to November 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 


FINDINGS OF FACT

1. The veteran first entered active military duty prior to 
June 30, 1985.

2.  The veteran did not serve continuously on active duty 
from October 9, 1996 to April 1, 2000.

3.  The veteran was enrolled in the Veterans Education 
Assistance Program (VEAP), but disenrolled from the program 
in June 1994.  His contributions were refunded.

4.  The veteran was not a Chapter 32 participant on October 
9, 1996.


CONCLUSION OF LAW

The requirements for basic eligibility for VA educational 
assistance under Chapter 30, Title 38, United States Code, 
have not been met. 38 U.S.C.A. §§ 3011, 3018C, 3221 (West 
2002); 38 C.F.R. §§ 21.5040, 21.7042, 21.7045 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Eligibility for Chapter 30 Educational Assistance

The veteran served on active duty from April 1983 to April 
1985 and from June 1988 to November 1999.   In June 2001, he 
sent a letter to the RO requesting  entitlement to Montgomery 
G.I. Bill (MGIB) (Chapter 30, Title 38, United States Code, 
(Chapter 30)) benefits.  The veteran was a participant in the 
Veterans Education Assistance Program (VEAP) (Chapter 32, 
Title 38, United States Code (Chapter 32)) until he 
disenrolled and requested a refund of his remaining benefits 
in 1994.  However, he wished to have the opportunity to 
enroll in the program again and convert his benefits to the 
MGIB benefits.

Associated with the education file is a computerized printout 
that shows that the veteran received a refund of $99.99 for 
funds deposited for participation in the Chapter 32/VEAP. The 
date of the refund was June 17, 1994.

The veteran is seeking to establish entitlement to education 
benefits under MGIB/Chapter 30.  In general, that program 
provides educational assistance benefits for individuals who 
first became members of the Armed Forces or first enter on 
active duty as members of the Armed Forces after June 30, 
1985, and who meet certain other service requirements. 38 
U.S.C.A. § 3011(West 2002); 38 C.F.R. § 21.7042(a)(1) (2004).  
The veteran first entered active duty with the United States 
Army in April 1983, well before June 30, 1985.  Accordingly, 
he does not meet the regular criteria for an award of Chapter 
30 benefits.

A claimant may also establish entitlement to MGIB/Chapter 30 
benefits if he is a participant in the VEAP/Chapter 32 
program and converts benefits from that program to Chapter 30 
benefits.  See generally 38 U.S.C.A. § 3018C (West 2002). 
Specifically, a Chapter 32 participant with money in the 
Chapter 32 fund could be eligible for Chapter 30 benefits if, 
in pertinent part, the individual was a participant in 
VEAP/Chapter 32 on October 9, 1996; served on active duty on 
October 9, 1996; completed the requirements of a secondary 
school diploma; if discharged or released prior to October 9, 
1997, was honorably discharged or released; and, prior to 
October 9, 1997 made an irrevocable election to receive 
benefits under this section in lieu of benefits under Chapter 
32. See 38 U.S.C.A. § 3018C (a) (West 2002); 38 C.F.R. §§ 
21.7045(d) (2004).

The question is whether the veteran was a Chapter 32 
participant on October 9, 1996, and whether he satisfies the 
other criteria to be eligible for converting Chapter 32 
benefits to Chapter 30 benefits.

Statutory and regulatory provisions governing eligibility for 
VEAP/Chapter 32 benefits provide that an individual who is on 
active duty and who entered military service on or after 
January 1, 1977, and before July 1, 1985 shall have the right 
to enroll in the Chapter 32 educational assistance program at 
any time during such individual's service on active duty 
before July 1, 1985.  When an individual elects to enroll in 
the program, he must participate for at least 12 consecutive 
months before disenrolling or suspending participation. 38 
U.S.C.A. § 3221(a) (West 2002); 38 C.F.R. § 21.5040(f) 
(2004).

A participant shall be permitted to suspend participation or 
disenroll from the program at the end of the 12-consecutive- 
month period of participation. If participation is suspended, 
the participant shall be eligible to make additional 
contributions to the program provided he meets certain 
conditions. 38 U.S.C.A. § 3221(c) (West 2002); 38 C.F.R. §§ 
21.5058(a), 21.5060(a) (2004). If a participant disenrolls 
from the program, such participant forfeits any entitlement 
to benefits under the program except as provided in 
subsection (e) of 38 U.S.C.A. § 3221 and is eligible for a 
refund of his contributions. 38 U.S.C.A. § 3221(d) (West 
2002); 38 C.F.R. §§ 21.5021(h), 21.5064(a) (2004). A 
participant who disenrolls may be permitted to reenroll in 
the program provided he meets certain conditions. 38 U.S.C.A. 
§ 3221(e) (West 2002); 38 C.F.R. § 21.5058(a). Each 
individual electing to participate in the VEAP program shall 
agree to have a monthly deduction made from his military pay. 
Such monthly deduction shall be in any amount not less than 
$25, nor more than $100. 38 U.S.C.A. § 3222(a) (West 2002); 
38 C.F.R. § 21.5052(b) (2004).

The Board notes that the Veterans Benefits and Health 
Improvement Act of 2000 provides for an additional year 
(beginning on November 1, 2000, and ending on October 31, 
2001) for an individual to make an irrevocable election to 
enroll in the MGIB/Chapter 30.  However, in order to do that, 
the individual must have served continuously on active duty 
from October 9, 1996, through at least April 1, 2000. As the 
veteran retired as of November 30, 1999, this change is not 
for consideration in his case.

Essentially, the veteran has made three arguments in support 
of his claim.  First, the veteran asserts that while he did 
not have continuous active duty from October 9, 1996 to April 
1, 2000, he was involuntarily separated with an honorable 
discharge.  Therefore, he should be allowed an extension to 
convert from VAEP benefits to MGIB benefits.  

Second, the veteran states that at the time he requested a 
refund of his VEAP contributions, the legislation to allow 
benefits conversion had not been effected and he was not 
aware that this conversion would be possible.  In fact, the 
veteran has heard rumors that service personnel were being 
forced to request a refund of remaining VEAP contributions.  
The veteran decided to request a refund before being forced 
to do so.

Finally, the veteran asserts that he had asked for 
contributions to be deducted from his Army pay for 24 months.  
However, contributions were not deducted during one month he 
was in active service.  The veteran now claims that if he had 
know contributions would only be deducted for 23 months, he 
might not have requested a refund in 1994 and might have had 
the opportunity to convert his benefits.

In applying the criteria for converting Chapter 32 benefits 
to Chapter 30 benefits the Board can only conclude that the 
veteran does not satisfy said criteria. He was not a Chapter 
32 participant with money in the education fund as of October 
9, 1996.  By his own admission he did not reenroll and make a 
contribution. Therefore, since the veteran does not satisfy 
the necessary criteria to allow for a conversion of education 
benefits, his claim for entitlement to eligibility for 
Chapter 30 benefits must be denied.  The regulations do not 
provide for an extension in cases of involuntary separation.

The Board also acknowledges the veteran's assertions that 
military personnel provided misleading or incorrect 
information to other service men and women, leading him to 
believe he was required to request a refund of his 
contributions. However, the veteran has not asserted that 
such information was provided to him personally.  Moreover, 
the failure of U.S. Government employees to provide accurate 
information regarding eligibility requirements cannot form 
the basis for a grant of benefits when the eligibility 
requirements have not been met. Harvey v. Brown, 6 Vet. App. 
416, 423-24 (1994) (erroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits); see also McTighe v. Brown, 7 Vet. App. 29, 30 
(1994).

Finally, even if the Army mistakenly failed to deduct 
contributions for the veteran's pay for a full 24 months, the 
fact remains that the veteran was not a Chapter 32 
participant on October 9, 1996.

In summary, the Board has carefully considered all of the 
contentions advanced by the appellant in this case. The legal 
criteria governing eligibility for educational assistance 
benefits under each of the available programs are, however, 
quite specific.  The Board is not free to deviate from the 
law as passed by the Congress. Unfortunately, there is simply 
no legal basis to find the veteran eligible for educational 
assistance benefits under MGIB/Chapter 30. As the disposition 
of this claim is based on the law, and not on the facts of 
the case, the claim must be denied based on a lack of 
entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

II. VCAA

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law in November 2000. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002). Subsequently, VA issued regulations implementing the 
VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004). 
These implementing regulations, however, apply only to claims 
for benefits that are governed by Part 3 of Title 38 of the 
Code of Federal Regulations and thus, are not applicable to 
the instant appeal.  See 66 Fed. Reg. 45,629 (2001).  
Moreover, as the facts in this case are not really in dispute 
and this case must be denied as a matter of law, a detailed 
explanation of the application of the VCAA is obviated.  
Smith v. Gober, 14 Vet. App. 227, 231-2 (2000); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for educational assistance benefits under Chapter 
30, Title 38, United States Code, is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


